Hyman, C. J.
Defendant appealed from an order of seizure and sale.
The Judge of the Second Judicial District having recused himself, Judge Bermudez, by authority of section 32 of an act entitled “an act relative to district courts,” approved March 15, 1855, granted the order.
It is not contended that the order was granted on insufficient evidence, or that Judge Bermudez, as Judge of the Second District Court of New Orleans, was incompetent; but it is argued that, by the manner in which he signed the order, it does not appear in what court he was acting.
The judge, after writing the order, signed it thus : “NewOrleans, July 27th, 1861, J. Bermudez, Judge of the Second District Court, acting in the place of Judge Burthe, recused. ”
We think that the signing of the order in this manner shows that Judge Bermudez was acting as the Judge of the Second District Court of New Orleans, and not as Judge of the Second Judicial District of Louisiana.
The order of seizure and sale is affirmed, with costs of appeal.
Jones, J., absent.